TF PSUM P1, P2, P4 03/16 SUPPLEMENT DATED MARCH 10, TO THE PROSPECTUSES DATED MAY 1, 2015 OF TEMPLETON FOREIGN VIP FUND (A series of Franklin Templeton Variable Insurance Products Trust) Effective March 31, 2016, the Prospectus is amended as follows: I. The section in the Fund Summary under the heading “Principal Investment Strategies” on page TF-S1 is revised to add the following: The Fund may, from time to time, seek to hedge (protect) against currency risks using certain derivative instruments including currency and cross currency forwards and currency futures contracts. II.
